The chief officer of cities and towns has the same criminal jurisdiction within the city limits as is given to justices of the peace; and justices of the peace have final jurisdiction over affrays, the (418) offense specified in this proceeding, on a compliance with certain preliminary conditions. Bat. Rev., ch. 33, sec. 115, and ch. 111, sec. 30.
If, therefore, this action had been commenced in the name of the State only, and in compliance with the statutory requisites which confer final jurisdiction, it would have been lawful for the mayor to try and punish these offenders as he has done.
But as a State prosecution, the conviction was improper, because no jurisdiction had been acquired, for the reason that no complaint had been filed by the party injured, and collusion with the accused had not been negatived. Bat. Rev., ch. 33, sec. 119.
As a city prosecution, it must also fail, because no ordinance is set out in the proceedings as having been violated. One cannot be criminally convicted without an accusation, an offense charged.
PER CURIAM.                         Affirmed.
Cited: Hendersonville v. McMinn, 82 N.C. 534.